Citation Nr: 1404350	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of left shoulder dislocation (left shoulder disability).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, the Veteran presented testimony before the Board; a transcript is associated with the record.

The Board notes that a June 2012 rating decision (located in the virtual record) denied the Veteran's claim for posttraumatic stress disorder (PTSD).  The Veteran has not submitted a notice of disagreement.  As such, the Board has characterized the issue of a variously diagnosed psychiatric disability accordingly. 

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he suffers from a variously diagnosed psychiatric disability due to service.  VA treatment records reflect current diagnoses of a psychiatric disability, to include diagnoses of bipolar disorder and schizoaffective disorder, bipolar type.  There is also lay evidence from the Veteran and others, including his wife, to the effect that he has suffered psychiatric symptomatology since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional).

The Veteran has not been provided with a VA compensation examination with regard to the psychiatric claim.  Based on the evidence currently of record, the Board finds remand warranted so that a VA examination can be provided to him, which will include a report and an opinion addressing his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for service connection for a left shoulder disability, the Board notes that service treatment records reflect left shoulder complaints, including a possible dislocation, in service.  On May 2007 VA joints examination, X-rays reflected degenerative changes of the acromioclavicular joint.  The examiner did not provide an opinion as to the likely etiology of the Veteran's current left shoulder diagnosis.  As such, the Board finds that a remand is warranted so that a medical opinion can be provided.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for the appropriate VA examinations to determine the nature and etiology of his current variously diagnosed psychiatric disability, other than PTSD, and left shoulder disability.  Any indicated tests should be accomplished.  The examiner should review the claims folders, specifically to include all lay statements of record, in connection with the examination.

The examiner is asked to respond to the following:

Psychiatric Disability

Is it at least as likely as not (a 50% or higher degree of probability) that any current variously diagnosed psychiatric disability, other than PTSD, is causally related to the Veteran's service?

Left Shoulder Disability

Is it at least as likely as not (a 50% or higher degree of probability) that any current left shoulder disability, including degenerative changes of the acromioclavicular joint, is casually related to the Veteran's service?  The examiner is asked to make specific reference to service treatment records containing treatment for possible dislocation of the left shoulder in March 1979.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

2.   After all the above development has been completed, readjudicate the claims on appeal.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. L. WALLIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


